Name: 2013/762/EU: Commission Implementing Decision of 9Ã December 2013 on an additional financial contribution towards Member StatesÃ¢ fisheries control programmes for 2013 (notified under document C(2013) 8576)
 Type: Decision_IMPL
 Subject Matter: fisheries;  EU finance;  information technology and data processing;  financing and investment;  technology and technical regulations;  economic geography
 Date Published: 2013-12-17

 17.12.2013 EN Official Journal of the European Union L 338/70 COMMISSION IMPLEMENTING DECISION of 9 December 2013 on an additional financial contribution towards Member States fisheries control programmes for 2013 (notified under document C(2013) 8576) (Only the Bulgarian, Croatian, Danish, Dutch, English, Estonian, Finnish, French, Greek, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Spanish and Swedish texts are authentic) (2013/762/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 21 thereof, Whereas: (1) Based upon the requests for Union co-financing that have been submitted by Member States in their fisheries control programmes for 2013, the Commission has adopted Implementing Decision 2013/410/EU of 10 July 2013 on a Union financial contribution towards Member States fisheries control programmes for 2013 (2), which has left some of the 2013 budget available unused. (2) That unused part of the 2013 budget should now be allocated by a new Decision. (3) In conformity with Article 21(2) of Regulation (EC) No 861/2006, Member States have been asked to submit programmes related to additional funding in the priority areas as defined by the Commission in its letter to Member States of 7 June 2013, i.e. projects aiming at adaptation of the Electronic Recording and Reporting Systems (ERS) in Member States in order to cater for the future obligation to land all catches including adaptation of Member States databases, interoperability of the ERS systems, measurement of engine power, and traceability of fishery products. Requirements to be met by operators and/or Member States carrying out investments in traceability projects were defined by the Commission in its letter to Member States of 14 May 2012. (4) On that basis and given budgetary constraints, requests in the programmes for Union funding related to actions such as training and initiatives raising awareness on the common fisheries policy rules have been rejected, since they were not dedicated to the priority areas defined above. Within the priority areas indicated by the Commission, not all the projects in the programmes could be retained, due to budgetary restraints. The Commission had to select the projects to be co-financed on the basis of an evaluation of their conformity with the defined priorities. (5) As to traceability projects, it is important to ensure that they are developed on the basis of internationally recognised standards, as required by Article 67(8) of Commission Implementing Regulation (EU) No 404/2011 (3). (6) The applications for Union funding have been assessed with regard to their compliance with the rules set out in Commission Regulation (EC) No 391/2007 of 11 April 2007 laying down detailed rules for the implementation of Council Regulation (EC) No 861/2006 as regards the expenditure incurred by Member States in implementing the monitoring and control systems applicable to the Common Fisheries Policy (4). (7) It is appropriate to fix the maximum amounts and the rate of the Union financial contribution within the limits set by Article 15 of Regulation (EC) No 861/2006 and to lay down the conditions under which such contribution may be granted. (8) In order to encourage investment in the priority actions defined by the Commission and in view of the negative impact of the financial crisis on Member States budgets, expenditure related to the above-mentioned priority areas should benefit from a high co-financing rate, within the limits laid down in Article 15 of Regulation (EC) No 861/2006. (9) In order to qualify for the contribution, projects co-financed on the basis of this decision should comply with all the relevant provision of Union legislation and, in particular with Implementing Regulation (EU) No 404/2011. (10) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision provides for an additional Union financial contribution towards expenditure incurred by Member States for 2013 in implementing monitoring and control systems applicable to the common fisheries policy (CFP), as referred to in Article 8(1)(a) of Regulation (EC) No 861/2006. It establishes the amount of the Union financial contribution for each Member State, the rate of the Union financial contribution and the conditions on which such contribution may be granted. Article 2 Closure of outstanding commitments All payments in respect of which a reimbursement is claimed shall be made by the Member State concerned by 30 June 2017. Payments made by a Member State after that deadline shall not be eligible for reimbursement. Unused budgetary appropriations related to this Decision shall be de-committed at the latest by 31 December 2018. Article 3 New technologies and IT networks 1. Expenditure incurred, in respect of projects referred to in Annex I, on the setting up of new technologies and IT networks in order to allow efficient and secure collection and management of data in connection with monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. 2. As far as traceability projects are concerned, the EU contribution shall be limited to EUR 1 000 000 in case of investments carried out by Member State authorities, and to EUR 250 000 in case of private investments. The total number of traceability projects carried out by private operators shall be limited to eight per Member State and per financing decision. 3. In order to qualify for the financial contribution referred to in paragraph 2, all projects co-financed according to this decision shall satisfy the applicable requirements laid down in Council Regulation (EC) No 1224/2009 (5) and Implementing Regulation (EU) No 404/2011. 4. Projects BG/13/02 related to Omega gauges, EL/13/10 related to tablets to be used for inspection purposes and PT/13/08 related to weighing equipment, which are referred to in Annex I, shall qualify for a financial contribution of 50 % of the eligible expenditure, within the limits laid down in that Annex. Article 4 Automatic localisation devices 1. Expenditure incurred, in respect of projects referred to in Annex II, on the purchase and fitting on board of fishing vessels of automatic localisation devices enabling vessels to be monitored at a distance by a fisheries monitoring centre through a vessel monitoring system (VMS) shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits established in that Annex. 2. In order to qualify for the financial contribution referred to in paragraph 1, automatic localisation devices shall satisfy the requirements laid down in Implementing Regulation (EU) No 404/2011. Article 5 Electronic recording and reporting systems Expenditure incurred, in respect of projects referred to in Annex III, on the development, purchase, and installation of, as well as technical assistance for, the components necessary for electronic recording and reporting systems (ERS) in order to allow interoperability of ERS systems between Member States as well as to enable the implementation of the obligation to land all catches (discard ban), shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. Article 6 Pilot projects Expenditure incurred, in respect of projects referred to in Annex V, on pilot projects on new control technologies shall qualify for a financial contribution of 50 % of the eligible expenditure, within the limits laid down in that Annex. Article 7 Total maximum Union contribution per Member State The planned expenditure, the eligible share thereof, and the maximum Union contribution per Member State are set as follows: (EUR) Member State Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Belgium 430 000 280 000 252 000 Bulgaria 35 791 35 791 24 031 Denmark 4 195 144 1 251 235 876 285 Estonia 400 000 400 000 360 000 Ireland 200 000 200 000 180 000 Greece 228 500 78 500 50 650 Spain 2 989 879 1 037 300 769 570 France 2 058 585 1 356 145 631 082 Croatia 267 490 267 490 227 400 Italy 1 850 000 422 000 379 800 Cyprus 100 000 100 000 90 000 Latvia 124 038 124 038 111 634 Lithuania 99 919 99 919 89 927 Malta 1 470 510 615 000 553 500 Poland 1 487 812 1 389 812 1 090 831 Portugal 443 954 161 500 143 150 Romania 40 000 0 0 Finland 1 800 000 1 050 000 945 000 Sweden 2 450 000 1 150 000 1 035 000 United Kingdom 31 553 25 710 23 140 Total 20 703 175 10 044 440 7 833 000 Article 8 Addressees This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Kingdom of Denmark, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Republic of Croatia, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 9 December 2013. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 204, 31.7.2013, p. 54. (3) OJ L 112, 30.4.2011, p. 1. (4) OJ L 97, 12.4.2007, p. 30. (5) OJ L 343, 22.12.2009, p. 1. ANNEX I NEW TECHNOLOGIES AND IT NETWORKS (EUR) Member State and project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Bulgaria: BG/13/02 20 452 20 452 10 226 BG/13/03 15 339 15 339 13 805 Sub-Total 35 791 35 791 24 031 Denmark: DK/13/21 469 509 469 509 172 731 DK/13/23 335 363 335 363 301 827 DK/13/24 250 000 0 0 DK/13/25 250 000 0 0 DK/13/26 250 000 0 0 DK/13/27 278 000 0 0 DK/13/28 275 000 0 0 DK/13/29 275 000 0 0 DK/13/30 275 000 0 0 DK/13/31 275 000 111 000 99 900 DK/13/32 300 000 0 0 DK/13/33 403 423 0 0 DK/13/34 221 340 0 0 DK/13/35 2 146 0 0 Sub-Total 3 859 781 915 872 574 458 Ireland: IE/13/04 200 000 200 000 180 000 Sub-Total 200 000 200 000 180 000 Greece: EL/13/10 50 000 50 000 25 000 EL/13/11 28 500 28 500 25 650 Sub-Total 78 500 78 500 50 650 Spain: ES/13/42 718 632 0 0 ES/13/45 454 090 0 0 ES/13/50 365 000 365 000 328 500 ES/13/54 33 900 0 0 ES/13/55 50 000 0 0 ES/13/56 16 000 16 000 14 400 ES/13/57 72 000 0 0 Sub-Total 1 709 622 381 000 342 900 France: FR/13/14 498 798 498 798 250 000 FR/13/15 711 700 711 700 250 000 FR/13/16 276 000 0 0 FR/13/17 115 647 115 647 104 082 FR/13/18 176 440 0 0 Sub-total 1 778 585 1 326 145 604 082 Croatia: HR/13/08 10 000 10 000 9 000 HR/13/10 247 490 247 490 209 400 Sub-Total 257 490 257 490 218 400 Italy: IT/13/10 450 000 422 000 379 800 IT/13/11 1 400 000 0 0 Sub-Total 1 850 000 422 000 379 800 Latvia: LV/13/04 124 038 124 038 111 634 Sub-Total 124 038 124 038 111 634 Lithuania: LT/13/06 15 929 15 929 14 336 LT/13/05 26 066 26 066 23 459 Sub-Total 41 995 41 995 37 795 Malta: MT/13/04 55 510 0 0 MT/13/05 1 400 000 600 000 540 000 MT/13/06 15 000 15 000 13 500 Sub-Total 1 470 510 615 000 553 500 Poland: PL/13/16 250 000 152 000 136 800 PL/13/17 147 512 147 512 132 761 PL/13/18 240 300 240 300 216 270 Sub-Total 637 812 539 812 485 831 Portugal: PT/13/06 129 200 111 100 99 990 PT/13/08 5 500 5 500 2 750 PT/13/09 264 354 0 0 Sub-Total 399 054 116 600 102 740 Romania: RO/13/18 40 000 0 0 Sub-Total 40 000 0 0 Finland: FI/13/11 350 000 350 000 315 000 FI/13/14 150 000 150 000 135 000 FI/13/15 750 000 0 0 Sub-Total 1 250 000 500 000 450 000 Sweden: SE/13/04 500 000 0 0 SE/13/05 350 000 0 0 SE/13/06 450 000 0 0 SE/13/07 450 000 450 000 405 000 SE/13/08 200 000 200 000 180 000 Sub-Total 1 950 000 650 000 585 000 United Kingdom: UK/13/05 9 933 9 933 8 940 UK/13/06 1 753 1 753 1 578 UK/13/07 5 843 0 0 Sub-Total 17 529 11 686 10 518 Total 15 700 707 6 215 929 4 711 339 ANNEX II AUTOMATIC LOCALISATION DEVICES (EUR) Member State and project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution France: FR/13/12 250 000 0 0 Sub-Total 250 000 0 0 UK: UK/13/04 14 024 14 024 12 622 Sub-Total 14 024 14 024 12 622 Total 264 024 14 024 12 622 ANNEX III ELECTRONIC RECORDING AND REPORTING SYSTEMS (EUR) Member State and project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Belgium: BE/13/10 40 000 40 000 36 000 BE/13/11 200 000 200 000 180 000 BE/13/12 40 000 40 000 36 000 Sub-Total 280 000 280 000 252 000 Denmark: DK/13/22 335 363 335 363 301 827 Sub-Total 335 363 335 363 301 827 Estonia: EE/13/04 300 000 300 000 270 000 EE/13/05 100 000 100 000 90 000 Sub-Total 400 000 400 000 360 000 Spain: ES/13/43 246 300 246 300 221 670 Sub-Total 246 300 246 300 221 670 France: FR/13/13 30 000 30 000 27 000 Sub-Total 30 000 30 000 27 000 Croatia: HR/13/09 10 000 10 000 9 000 Sub-Total 10 000 10 000 9 000 Cyprus: CY/13/04 100 000 100 000 90 000 Sub-Total 100 000 100 000 90 000 Lithuania: LT/13/04 57 924 57 924 52 132 Sub-Total 57 924 57 924 52 132 Poland: PL/13/14 350 000 350 000 315 000 PL/13/15 100 000 100 000 90 000 Sub-Total 450 000 450 000 405 000 Portugal: PT/13/07 44 900 44 900 40 410 Sub-Total 44 900 44 900 40 410 Finland: FI/13/10 350 000 350 000 315 000 FI/13/12 200 000 200 000 180 000 Sub-Total 550 000 550 000 495 000 Sweden: SE/13/09 500 000 500 000 450 000 Sub-Total 500 000 500 000 450 000 Total 3 004 487 3 004 487 2 704 039 ANNEX V PILOT PROJECTS (EUR) Type of expenditure Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Belgium: BE/13/13 150 000 0 0 Sub-Total 150 000 0 0 Spain: ES/13/44 471 074 0 0 ES/13/46 250 000 250 000 125 000 ES/13/48 160 000 160 000 80 000 ES/13/49 100 000 0 0 ES/13/51 2 000 0 0 Sub-Total 983 074 410 000 205 000 Poland: PL/13/13 400 000 400 000 200 000 Sub-Total 400 000 400 000 200 000 Total 1 533 074 810 000 405 000 ANNEX VI AMOUNTS RELATED TO TRAINING AND EXCHANGE PROGRAMMES AND TO INITIATIVES RAISING AWARENESS OF CFP RULES THAT WERE REJECTED (EUR) Member State and project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Greece: EL/13/12 150 000 0 0 Sub-Total 150 000 0 0 Spain: ES/13/47 40 000 0 0 ES/13/52 8 082 0 0 ES/13/53 2 800 0 0 Sub-Total 50 882 0 0 Total 200 882 0 0